UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1243



BEVERLY F. KETRON,

                                               Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-97-86-B)


Submitted:   August 24, 1999              Decided:   September 2, 1999


Before ERVIN, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erick A. Bowman, Joseph E. Wolfe, WOLFE & FARMER, Norton, Virginia,
for Appellant. James A. Winn, Chief Counsel, Patricia M. Smith,
Deputy Chief Counsel, Eda L. Giusti, Assistant Regional Counsel,
Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Robert P. Crouch, Jr., United States
Attorney, John F. Cochran, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Beverly Ketron appeals the district court’s order accepting

the magistrate judge’s recommendation to grant summary judgment in

favor of the Commissioner of Social Security on Ketron’s claim for

disability insurance benefits.    Having reviewed the briefs and the

administrative record, we find that substantial evidence supported

the Administrative Law Judge’s decision denying benefits.   Accord-

ingly, we affirm on the reasoning of the district court. See Ketron

v. Apfel, No. 97-86-B (W.D. Va. Jan. 4, 1999).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




                                  2